 Case 1:19-cv-00276-PLM-RSK ECF No. 20 filed 09/16/19 PageID.640 Page 1 of 9



                                   US DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


DAVID ELLIOT WERKING
An Indiana Resident, Plaintiff

v.                                                            Case No. 1:19-cv-276
                                                              Hon. Paul L. Maloney

BETH EILEEN WERKING, AND
PAUL MICHAEL WERKING,
Michigan Residents, Defendants


POWERS & GREENGARD                                            VANDERBROEK LAW PLLC
Attorneys for Plaintiff                                       Attorney for Defendant
Miles L. Greengard (P76812)                                   Anne M. VanderBroek (P81541)
The Carriage House                                            17190 Van Wagoner Rd.
509 Franklin Avenue                                           Spring Lake, MI 49456
Grand Haven, MI 49417                                         (616) 607-7522 (Phone)
(616) 512-5474 (Phone)                                        (616) 682-6108 (Fax)
(616) 607-7322 (Fax)                                          anne@vanderbroeklaw.com
mgreengard@powersgreengard.com


           MOTION FOR PROTECTIVE ORDER AND JUDICIAL GUIDANCE



Pursuant to MCR 2.302(C) and Fed. R. Civ. P. 26(c), Defendants file this motion for a protective

order regarding newly discovered material currently held by Defendants in a safety deposit box.

        Specifically, Defendants request this Court grant a protective order to protect them from

embarrassment, undue burden, and actions under 18 U.S.C. §2251 et. seq.

        Counsel for Plaintiff and Defendant have conferred and exchanged the titles and agreed on

requesting a protective order and obtaining Judicial Guidance regarding the disposition of the items

listed in Exhibit 1.
 Case 1:19-cv-00276-PLM-RSK ECF No. 20 filed 09/16/19 PageID.641 Page 2 of 9



       Defendants and their counsel request Judicial Guidance as to what they should do with the

additional material and ask leave to amend their answer in light of these newly discovered facts.

       The legal and factual basis for this motion is more fully set forth in the accompanying

memorandum of law in support.



                                       Respectfully submitted,

                                       VanderBroek Law PLLC

       Dated: 9/16/2019                ____________________________
                                       Anne M. VanderBroek (P81541)
                                       Attorney for Defendants
                                       17190 Van Wagoner Rd.
                                       Spring Lake, MI 49456
                                       (616) 607-7522
                                       anne@vanderbroeklaw.com
 Case 1:19-cv-00276-PLM-RSK ECF No. 20 filed 09/16/19 PageID.642 Page 3 of 9



                                     US DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


DAVID ELLIOT WERKING
An Indiana Resident, Plaintiff

v.                                                              Case No. 1:19-cv-276
                                                                Hon. Paul L. Maloney

BETH EILEEN WERKING, AND
PAUL MICHAEL WERKING,
Michigan Residents, Defendants


POWERS & GREENGARD                                              VANDERBROEK LAW PLLC
Attorneys for Plaintiff                                         Attorney for Defendant
Miles L. Greengard (P76812)                                     Anne M. VanderBroek (P81541)
The Carriage House                                              17190 Van Wagoner Rd.
509 Franklin Avenue                                             Spring Lake, MI 49456
Grand Haven, MI 49417                                           (616) 607-7522 (Phone)
(616) 512-5474 (Phone)                                          (616) 682-6108 (Fax)
(616) 607-7322 (Fax)                                            anne@vanderbroeklaw.com
mgreengard@powersgreengard.com


                BRIEF IN SUPPORT OF MOTION FOR A PROTECTIVE ORDER



     I.         Introduction

     Pursuant to Fed. R. Civ. P. 26(c), Defendants move for the protection of this Court with respect

to certain, newly-discovered matters. Specifically, Defendants request

          Judicial Guidance in the form of an order directing Defendants and counsel as to what to do

          with the newly discovered material

          and

          Leave to amend their answer in light of newly discovered facts.
 Case 1:19-cv-00276-PLM-RSK ECF No. 20 filed 09/16/19 PageID.643 Page 4 of 9



As set forth in more detail below, this motion is warranted as a matter of fact and law.



    II.      Background

    Defendants recently informed counsel as to the fact that they retained some additional material

belonging to Plaintiff, what they termed “the worst of the worst,” as evidence of the sort of material

that was destroyed “just in case.” This material is currently located in Defendants’ safety deposit

box, with a flash drive held by counsel documenting the contents and digital copies of the “cover

art”. Defendants made copies of the “cover art” of the discs and compared the list of what they

have to Plaintiff’s Exhibits 5 and 6. Several of the titles they found were not listed on either of

Plaintiff’s exhibit.

    Further, the material that was kept “just in case” appears to be of dubious nature, causing all

parties involved some degree of hesitation. From first appearance, without actually viewing or

reviewing the content on the material, the “cover art” appears to depict highly obscene and likely

criminal material, including matters of bestiality and, potentially, child pornography, in direct

contravention of 18 U.S.C. § 2251 et. seq. Defendant’s Exhibit 1, attached, lists the titles of the

material located in the safe deposit box.



    III.     Analysis

    18 U.S.C. § 2251 et. seq. prohibits the production, selling and buying, possession, distribution,

and receipt of materials relating to or containing child pornography. Essentially, child pornography

is radioactive – that is, poison to sell, distribute, or even possess – and for good reason.

    Here, neither the Defendants nor their attorney has viewed the content of the discs – indeed,

this attorney has not physically observed the material outside of photographs of the discs

themselves. However, the “cover art” of the discs is beyond shockingly graphic. Acts of bestiality
 Case 1:19-cv-00276-PLM-RSK ECF No. 20 filed 09/16/19 PageID.644 Page 5 of 9



are graphically displayed as are scenes which appear to include minors in sexual displays. Some of

the discs lack the written “Disclaimer” that is apparent on other discs which appear to sexualize

minors but is actually legal adult pornography. Some discs appear to display characteristics of home

creation – production of discs with material downloaded from the dark corners of the internet.

    Legal adult pornography is, with few limitations, legal to possess. Bestiality is considered

obscenity and is not legal to distribute, but is legal to possess, so far as counsel is aware. However, if

the content of the material is actual child pornography, it is illegal in every form, fashion, and

possession.

    Defendants are thus in a legal quandary, assuming that the material contained on the discs is, in

fact, child pornography. As the discs themselves are the subject of an ongoing case before this

court, they cannot be destroyed without also destroying evidence. On the other hand, mere

possession alone is sufficient to run afoul of 18 U.S.C. § 2251 et. seq.; thus, keeping the material is

also not a viable option without the possibility of criminal prosecution.

    Should Defendants return the material to the Plaintiff, as they did with the late-discovered sex

toys, they are, essentially, trafficking or distributing child pornography and are thereby also subject

to potential criminal prosecution under 18 U.S.C. § 2251 et. seq. However, should the Defendants

turn the material over to law enforcement officials absent an order from this Court, they are

potentially spoiling the evidence just as destruction would do.

    Defendants are thus caught in a vicious catch-22 whereby no option, absent an order from this

Court, is free from potential liability.



    IV.       Conclusion

    Based on these facts and authority, Defendants request that the court enter a protective order

and Judicial Guidance as to the disposition of this material.
Case 1:19-cv-00276-PLM-RSK ECF No. 20 filed 09/16/19 PageID.645 Page 6 of 9




                                  Respectfully,

                                  VanderBroek Law PLLC

Date: 9/16/2019                   ___________________________
                                  Anne M. VanderBroek (P81541)
                                  Attorney for Defendants
                                  17190 Van Wagoner Rd.
                                  Spring Lake, MI 49456
                                  (616) 607-7522
                                  anne@vanderbroeklaw.com
Case 1:19-cv-00276-PLM-RSK ECF No. 20 filed 09/16/19 PageID.646 Page 7 of 9




                 EXHIBIT 1
Case 1:19-cv-00276-PLM-RSK ECF No. 20 filed 09/16/19 PageID.647 Page 8 of 9



  1.    Sharon Angleman-Noble email, sheet 1
  2.    Sharon Angleman-Noble email, sheet 2
  3.    Krista and Ashley email
  4.    Collage of Photos - Taken by David?
  5.    Pretty Little Latinas 5
  6.    Pretty Little Latinas 7
  7.    Pretty Little Latinas 18
  8.    Pretty Little Latinas 21
  9.    Mother-Daughter Exchange Club 11
  10.   Mother-Daughter Exchange Club 16
  11.   Mother-Daughter Exchange Club 17
  12.   Mother-Daughter Exchange Club 19
  13.   Mother-Daughter Exchange Club 18
  14.   Mother-Daughter Exchange Club 21
  15.   Naughty Amateur Home Videos: Connecticut Climax
  16.   Naughty Amateur Home Videos: New Sexico
  17.   Naughty Amateur Home Videos: Nevada Nookie
  18.   Naughty Amateur Home Videos: Texas Tubesteak
  19.   Shot at Home 8
  20.   Shot at Home 14
  21.   Shot at Home 20
  22.   Shot at Home 23
  23.   Shot at Home 27
  24.   Shot at Home 32
  25.   Mother-Son Secrets
  26.   Brother & Sister
  27.   Un-Natural Sex #14 – missing 18 U.S.C Disclaimer
  28.   [No match to Plaintiff’s Exhibits] Un-Natural Sex #15 – missing 18 U.S.C Disclaimer
  29.   [No match to Plaintiff’s Exhibits] Animal Variety Volume 8 Disc 2 – missing 18 U.S.C
        Disclaimer
  30.   [No match to Plaintiff’s Exhibits] Animal Variety Volume 10 Disc 2 – missing 18 U.S.C
        Disclaimer
  31.   [No match to Plaintiff’s Exhibits] Animal Variety 12/A – missing 18 U.S.C Disclaimer
  32.   [No match to Plaintiff’s Exhibits] Animal Variety 12/B – missing 18 U.S.C Disclaimer
  33.   [No match to Plaintiff’s Exhibits] Animal Variety 12/C – missing 18 U.S.C Disclaimer
  34.   [No match to Plaintiff’s Exhibits] Animal Variety 13 – missing 18 U.S.C Disclaimer
  35.   Every Which Way She Can – missing 18 U.S.C Disclaimer
  36.   Girls Who Lust 21
  37.   Risque Girls 28
  38.   [No match to Plaintiff’s Exhibits] She's Turning 18
  39.   [No match to Plaintiff’s Exhibits] Violation of Trina Michaels
  40.   [No match to Plaintiff’s Exhibits] Tossing Up Teeners
  41.   [No match to Plaintiff’s Exhibits] Teen Babysitters
  42.   Stacy Valentine 4 on 1
  43.   Older Women & Younger Women 3
  44.   Older Women & Younger Women 5
  45.   Old Grannies Young Panties
  46.   [No match to Plaintiff’s Exhibits] Old Grannies Young Panties 3
Case 1:19-cv-00276-PLM-RSK ECF No. 20 filed 09/16/19 PageID.648 Page 9 of 9



  47. Ready to Drop #41
  48. Strap for Teacher 2
